DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to independent claim 16, the limitation recites “the 3D information captured” in line 10, in which no previous instance of “3D information” being captured has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 17-20, these claims depend from a rejected base claim, and thus there is insufficient antecedent basis for the limitations in these claims.


Allowable Subject Matter

Claims 14 and 19 are objected to as being dependent upon rejected base claims, and would be allowable if the 35 U.S.C. 112(b) rejections are resolved and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of potential allowable subject matter:
In regards to dependent claim 14, none of the cited prior art alone or in combination provides motivation to teach “upon a transition to an active operation status, determining whether to use the persisted blocks for rendering virtual content to a user of the portable electronic system; and paging blocks between the active memory and a local memory based on current or projected field of view of a user of the portable electronic system” as the references only teach context aware image compression techniques and volumetric rendering of 3D data however, the references fail to explicitly disclose the concept of using the current or projected field of view of the user of the portable device when moving data between active and local memory when transitioning between inactive to active states for rendering virtual content on the device in conjunction with the remaining limitations of claim 11 from which it depends for the purpose of reducing resources for processing.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation. 
In regards to dependent claim 19, this claim recites limitations similar in scope to that of claim 14 regarding persisting blocks of memory for virtual rendering in relation to operational status, and thus is objected to under the same rationale as provided above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2018/0310113 A1, hereinafter referenced “Ray”) in view of Chen (US 2019/0045207 A1, hereinafter referenced “Chen”) in further view of Zakhor (US 2017/0148211 A1 hereinafter referenced “Zakhor”).

In regards to claim 1, Ray discloses a portable electronic system (Ray, paragraph [0206]; Reference discloses implementation in mobile devices) comprising: 
-a sensor configured to capture three-dimensional (3D) information about objects in a physical world (Ray, paragraphs [0129]; Reference at paragraph [0129] discloses the environment information may be captured by one or more capture devices 616, 618, 620 for multiple n-dimensional environments 622, 624, the environment information may include one more of sounds from one or more sound sources or sensed events from one or more event sources 626, 628. Paragraph [0133] discloses the attributes of the objects and surfaces may include the acoustic properties of the material composing the objects and surfaces. The ray tracing engine 612 may superimpose the ray bundles 634 to the visual information presented during playback (i.e. sensors capture sounds and determine acoustic properties to detect objects in environment). Paragraph [0143] discloses that 3D information is captured by the capture devices); 
-an active memory (Ray, paragraph [0208]; Reference discloses in some embodiments, the processor 1602 includes cache memory 1604. Depending on the architecture, the processor 1602 can have a single internal cache or multiple levels of internal cache).
-a local memory (Ray, paragraph [0210]; Reference discloses in one embodiment the memory device 1620 can operate as system memory for the system 1600 (i.e. local memory), to store data 1622 and instructions 1621 for use when the one or more processors 1602 executes an application or process); 
-a transceiver configured for communication over a computer network with remote memory (Ray, Fig. 16 paragraph [0211]; Reference discloses In some embodiments, ICH 1630 enables peripherals to connect to memory device 1620 and processor 1602 via a high-speed I/O bus. The I/O peripherals include, but are not limited to, an audio controller 1646, a firmware interface 1628, a wireless transceiver 1626 (e.g., Wi-Fi, Bluetooth). Fig. 16 shows wireless transceiver connected to I/O Controller hub thus connecting it to remote memory); 
-and a processor communicatively coupled to the sensor, the active memory, the local memory, and the transceiver (Ray, Fig. 16; Reference illustrates sensor or portable device having processor connected to memories and transceiver through memory controller hub, processor bus, and I/0 Controller hub), and configured to execute computer executable instructions to provide a 3D representation of a portion of the physical world based at least in part on the 3D information about the objects in the physical world (Ray, paragraphs [0143], [0145], and [0198]; Reference at paragraph [0143] discloses the capture devices capture three-dimensional (3D) audio, and the capture device manager may be trained to predict settings and/or management of the capture devices using one or more of beam former or sound source localization algorithms through the available microphones . Paragraph [0145] discloses the environment information is stored as an object-based representation where each sound source may be recorded with location information.  Paragraph [0198] discloses the illustrated world space pipeline 1420 processes graphics objects in 3D space, where the position of each graphics object is known relative to other graphics objects and relative to a 3D coordinate system.), 


Ray does not explicitly disclose but Chen teaches
-wherein: the 3D representation of the portion of the physical world comprises a plurality of blocks, each block having values representing objects in a region of portion of the physical world at a point in time Chen, paragraphs [0344], [0353], and [0534]; Reference at paragraph [0344] discloses that the 3D visual data may be generated by first partitioning the visual data into multiple blocks where each block includes a plurality of elements of the visual data (i.e. 3D representation of the portion of the physical world comprises a plurality of blocks, each block having values representing objects in a region of portion of the physical world). Paragraph [0353] discloses a process for collecting context information from photos in which when a photo is newly captured (e.g., by a mobile device), corresponding context information associated with the photo is collected, such as a timestamp (i.e. point in time), GPS coordinates, device orientation and motion states, and so forth. Paragraph [0534] discloses the detecting device performs local data collection, which may involve performing local analytics in order to acquire and/or generate data and/or metadata associated with the incident. The metadata, for example, may include or otherwise identify regions of interest (ROIs), geolocation names (e.g., addresses, cities, states, zip codes, landmarks, countries), tagging or labels on the scene of the incident derived using computer vision techniques (i.e. regions of portions of the physical world)); 
-and the computer executable instructions comprise instructions for: persisting blocks of the plurality of blocks in at least one of the active memory and the local memory when the portable electronic system changes to an inactive operation status (Chen, paragraphs [0143], [0240], [0560]; Reference at paragraph [0143] discloses that a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode). Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to an inactive operation status)).
Ray and Chen does not explicitly disclose but Zakhor teaches
-and comprising a volumetric representation of the region of the portion of the physical world at the point in time (Zakhor, paragraphs [0022], [0026], and [0042]; Reference at [0022] discloses octree 102 represents complex geometry while 2.5 dimensional (D) model 104 represents simple geometry. Each of these geometries may be combined to extract 3D object geometry 106 and 3D building geometry 108. The volumes may then be meshed to form a modeled environment 110. Paragraph [0042] discloses the octree data structure disclosed above represents full 3D volumetric information about a scanned environment. These values can span across several scanned floors of an environment (or building) and may be utilized to generate a fully-detailed 3D model. The modeled environment containing volumes meshed together interpreted as a 3D representation of a physical world where the scanned elements representing the volumes are captured at a particular point in time. The reference further discloses the error provided by the individual timestamps during synchronization of the scan points further indicating the capturing of the representation at a point in time (see paragraph [0026]))
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 2. Ray in view of Chen in further view of Zakhor teach the portable electronic system of claim 1.
Ray further discloses
-wherein the inactive operation status is shutdown or sleep (Ray, paragraph [0137]; Reference discloses the capture device mode of operation may include an inactive mode, active mode, off mode, on mode, failed mode or a sleep mode) 
Ray does not explicitly disclose but Chen teaches
and persisting the blocks comprises copying the blocks to a non-volatile memory (Chen, paragraphs [0143], [0240], [0560]; Reference at paragraph [0143] discloses that a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode). Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks to memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to an inactive operation status and thus data is stored therefore being non-volatile storage)).
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 3. Ray in view of Chen in further view of Zakhor teach the portable electronic system of claim 2.
Ray does not explicitly disclose but Chen teaches
-wherein persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory comprises, when the inactive operation status is sleep, persisting the plurality of blocks in respective memories that the plurality of blocks currently exist such that the plurality of blocks are accessible by the portable electronic system upon waking of the portable electronic system (Chen, paragraphs [0143], [0240], [0560]; Reference at [0143] discloses a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode. Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system is in inactive status but persisting of memory takes place thus data “may optionally be cached for later usage”).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 4. Ray in view of Chen in further view of Zakhor teach the portable electronic system of claim 2.
Ray does not explicitly disclose but Chen teaches
-wherein persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory comprises, when the inactive operation status is shutdown (Chen, paragraphs [0143]; Reference discloses a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode), persisting at least a portion of blocks in the local memory by copying the blocks to the remote memory, and persisting blocks in the active memory by copying the blocks to the local memory and/or the remote memory (Chen, paragraphs [0167]-[0170], [0240], [0560]; Paragraphs [0167]-[0170] disclose the process of the distributed runtime environment 1214 being used to perform initial pre-processing on captured visual data 1217 in real-time… The resulting visual data or metadata 1217 generated by the distributed runtime environment 1214 may then be stored in a database or data storage 1218. Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system is in inactive status but persisting of memory takes place thus data “may optionally be cached for later usage”).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 5. Ray in view of Chen in further view of Zakhor teach the portable electronic system of claim 1.
Ray does not explicitly disclose but Chen teaches
-wherein the computer executable instructions comprise instructions for: computing one or more new blocks based at least in part on incoming 3D information about objects in the physical world (Chen, paragraph [0344]; Reference the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data), 
-and selecting, from the persisted blocks, blocks at least in part overlapping with the one or more new blocks such that persisted blocks around the portable electronic system can be retrieved (Chen, paragraphs [0240] and [0701]-[0702]; Reference at paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in memory).  Paragraphs [0701]-[0702] disclose FIGS. 81A-C illustrate an example using an image 8100 with multiple overlapping regions of interest 8102 a,b (as initially shown in FIG. 81A)….With the recursive division algorithm, however, it is possible to request the overlapping tile 8104 for both regions of interest 8102 a,b (as shown in FIG. 81C)…thus For maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 6. Ray in view of Chen in further view of Zakhor teach the portable electronic system of claim 5.
Ray does not explicitly disclose but Chen teaches
-wherein selecting, from the persisted blocks, the blocks at least in part overlapping with the one or more new blocks comprises comparing the one or more new blocks with the persisted blocks (Chen, paragraphs [0344], [0588], [0701], and [0702]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data). Paragraph [0588] discloses this disclosure presents various embodiments of a “converged node” that is designed to efficiently route/process/cache visual data streams flowing in an N-to-1 manner in edge and fog computing systems. The converged node enables the continued transmission of data even when there is a vast difference between the amount of incoming data and resources available for the outgoing data. This is possible due to the collective processing and caching of contextually-related streams, such as when multiple cameras capture images from different but overlapping perspectives (interpreted as the comparing of the visual data)  Paragraphs [0701]-[0702] disclose FIGS. 81A-C illustrate an example using an image 8100 with multiple overlapping regions of interest 8102 a,b (as initially shown in FIG. 81A)….With the recursive division algorithm, however, it is possible to request the overlapping tile 8104 for both regions of interest 8102 a,b (as shown in FIG. 81C)…thus For maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 7. Ray in view of Chen in further view of Zakhor teach the portable electronic system of claim 6.
Ray does not explicitly disclose but Chen teaches
-wherein comparing the one or more new blocks with the persisted blocks comprises comparing the one or more new blocks to blocks persisted in the active memory (Chen, paragraphs [0344], [0588], [0701], and [0702]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data). Paragraph [0588] discloses this disclosure presents various embodiments of a “converged node” that is designed to efficiently route/process/cache visual data streams flowing in an N-to-1 manner in edge and fog computing systems. The converged node enables the continued transmission of data even when there is a vast difference between the amount of incoming data and resources available for the outgoing data. This is possible due to the collective processing and caching of contextually-related streams, such as when multiple cameras capture images from different but overlapping perspectives (interpreted as the comparing of the visual data)  Paragraphs [0701]-[0702] disclose FIGS. 81A-C illustrate an example using an image 8100 with multiple overlapping regions of interest 8102 a,b (as initially shown in FIG. 81A)….With the recursive division algorithm, however, it is possible to request the overlapping tile 8104 for both regions of interest 8102 a,b (as shown in FIG. 81C)…thus For maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.
  

In regards to claim 8. Ray in view of Chen in further view of Zakhor teach the portable electronic system of claim 7.
Ray does not explicitly disclose but Chen teaches
-wherein comparing the one or more new blocks with the persisted blocks comprises when the active memory has no block at least in part overlapping with the one or more new blocks, comparing the one or more new blocks to blocks persisted in the local memory (Chen, Fig. 39 and paragraphs [0344], [0357], and [0588]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data. Paragraph [0357] discloses if a matching master photo is NOT identified at block 3906, the flowchart may then proceed to block 3910 to encode the new photo by itself. For example, when the new photo does not match any of the existing master photos, the new photo is encoded without referencing any other photos, and the flowchart may then proceed to block 3912 to designate the new photo as a master photo, allowing it to potentially be compressed with other subsequently captured photos. Paragraph [0588] discloses this disclosure presents various embodiments of a “converged node” that is designed to efficiently route/process/cache visual data streams flowing in an N-to-1 manner in edge and fog computing systems. The converged node enables the continued transmission of data even when there is a vast difference between the amount of incoming data and resources available for the outgoing data. This is possible due to the collective processing and caching of contextually-related streams, such as when multiple cameras capture images from different but overlapping perspectives (interpreted as the comparing of the visual data). Paragraph [0701] discloses for maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach. ).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.
  

In regards to claim 9. Ray in view of Chen in further view of Zakhor teach the portable electronic system of claim 8.
Ray does not explicitly disclose but Chen teaches
-wherein comparing the one or more new blocks with the persisted blocks comprises when the local memory has no block at least in part overlapping with the one or more new blocks, comparing the one or more new blocks to blocks persisted in the remote memory (Chen, Fig. 39 and paragraphs [0344], [0357], and [0588]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data. Paragraph [0357] discloses if a matching master photo is NOT identified at block 3906, the flowchart may then proceed to block 3910 to encode the new photo by itself. For example, when the new photo does not match any of the existing master photos, the new photo is encoded without referencing any other photos, and the flowchart may then proceed to block 3912 to designate the new photo as a master photo, allowing it to potentially be compressed with other subsequently captured photos. Paragraph [0588] discloses this disclosure presents various embodiments of a “converged node” that is designed to efficiently route/process/cache visual data streams flowing in an N-to-1 manner in edge and fog computing systems. The converged node enables the continued transmission of data even when there is a vast difference between the amount of incoming data and resources available for the outgoing data. This is possible due to the collective processing and caching of contextually-related streams, such as when multiple cameras capture images from different but overlapping perspectives (interpreted as the comparing of the visual data). Paragraph [0701] discloses for maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach. ).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 10. Ray in view of Chen in further view of Zakhor teach the portable electronic system of claim 5.
Ray does not explicitly disclose but Chen teaches
-wherein the computer executable instructions comprise instructions for: updating the plurality of blocks with the one or more new blocks (Chen, Fig. 39 and paragraphs [0344], [0357], and [0588]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data. Paragraph [0357] discloses if a matching master photo is NOT identified at block 3906, the flowchart may then proceed to block 3910 to encode the new photo by itself. For example, when the new photo does not match any of the existing master photos, the new photo is encoded without referencing any other photos, and the flowchart may then proceed to block 3912 to designate the new photo as a master photo, allowing it to potentially be compressed with other subsequently captured photos. Paragraphs [0701]-[0702] disclose FIGS. 81A-C illustrate an example using an image 8100 with multiple overlapping regions of interest 8102 a,b (as initially shown in FIG. 81A)….With the recursive division algorithm, however, it is possible to request the overlapping tile 8104 for both regions of interest 8102 a,b (as shown in FIG. 81C)…thus For maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach (interpreted as updating of the block pertaining to the overlapping tiles)).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.
 

In regards to claim 11. Ray discloses a method of operating a portable electronic system in an augmented reality system (Ray, Abstract and paragraph [0206]; Reference discloses implementation in mobile devices for AR), the method comprising: 
-with at least one processor (Ray, Fig. 16; Reference illustrates processor 1602): obtaining a plurality of blocks comprising three-dimensional (3D) information about surfaces in a physical world (Ray, paragraphs [0129]; Reference at paragraph [0129] discloses the environment information may be captured by one or more capture devices 616, 618, 620 for multiple n-dimensional environments 622, 624, the environment information may include one more of sounds from one or more sound sources or sensed events from one or more event sources 626, 628. Paragraph [0133] discloses the attributes of the objects and surfaces may include the acoustic properties of the material composing the objects and surfaces. The ray tracing engine 612 may superimpose the ray bundles 634 to the visual information presented during playback (i.e. capturing sounds and determine acoustic properties to detect objects in environment). Paragraph [0143] discloses that 3D information is captured by the capture devices); 
-

-capturing 3D information with a sensor of the portable electronic system (Ray, paragraph [0171]; Reference discloses The images captured by the cameras 1108, 1110, 1112, 1114, 1116, 1118, which may have overlapping fields of view, may be used to detect gestures made by the user as well as to analyze and/or reproduce the external environment on the displays 1104, 1106); 

 
Ray does not explicitly disclose but Chen teaches

-storing the plurality of blocks in an active memory (Chen, paragraphs [0115] and [0344]; Reference at paragraph [0115] discloses any number of memory devices may be used to provide for a given amount of system memory (i.e. active memory). As examples, the memory may be random access memory (RAM)). Paragraph [0344] discloses for example, the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data (i.e. plurality of blocks to be stored)); 
-using blocks from the active memory for rendering virtual content to a user of the portable electronic system (Chen, paragraphs [0229], [0337]-[0338]; Reference at paragraph [0229] discloses that as the volume of visual data generated in the real-world continues to grow, it is becoming increasingly common for visual data to be processed automatically by computers rather than manually reviewed by humans. Paragraph [0337] discloses two-dimensional (2D) compressed visual data may be transformed into a three-dimensional (3D) representation (i.e. provide a virtual content rendering of a portion of the physical world) in order to group related transform coefficients into the same channel.); 
-replacing a subset of the plurality of blocks in active memory with modified blocks computed based on the captured 3D information (Chen, paragraphs [0077] and [0276]; Reference at paragraph [0077] discloses IoT devices 114 may include various types of sensors for monitoring, detecting, measuring, and generating sensor data and signals associated with characteristics of their environment. In some embodiments, for example, certain IoT devices 114 may include visual sensors 120 (e.g., cameras) for capturing visual representations and data associated with their surroundings. Reference at paragraph [0276] discloses context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, such as a group of images taken close in time, at the same location, and/or of the same object. Similarly, context-aware compression can be used to compress visual metadata more efficiently (e.g., using a context-aware lossless compression codec). In some embodiments, for example, visual metadata could be compressed by pre-training a convolutional neural network (CNN) to classify visual metadata, replacing long strings of visual metadata with shorter symbols (e.g., pre-defined human codes), performing multi-scale de-duplication on the visual metadata, and finally compressing the resulting visual metadata using a compression algorithm. Compression of data regarding distinct instances of visual data interpreted as the replacing of memory with modified blocks); 
-upon a transition to an inactive operation status, selectively persisting the modified blocks in the active memory upon transition to an inactive operation status (Chen, paragraphs [0143], [0240], [0560]; Reference at paragraph [0143] discloses that a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode). Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to between active and inactive status and determination of when to use data)).  
Ray and Chen does not explicitly disclose but Zakhor teaches
-each block comprising a volumetric representation of a portion of the physical world (Zakhor, paragraphs [0022], [0026], and [0042]; Reference at [0022] discloses octree 102 represents complex geometry while 2.5 dimensional (D) model 104 represents simple geometry. Each of these geometries may be combined to extract 3D object geometry 106 and 3D building geometry 108. The volumes may then be meshed to form a modeled environment 110. Paragraph [0042] discloses the octree data structure disclosed above represents full 3D volumetric information about a scanned environment. These values can span across several scanned floors of an environment (or building) and may be utilized to generate a fully-detailed 3D model. The modeled environment containing volumes meshed together interpreted as a 3D representation of a physical world where the scanned elements representing the volumes are captured at a particular point in time. The reference further discloses the error provided by the individual timestamps during synchronization of the scan points further indicating the capturing of the representation at a point in time (see paragraph [0026])); 
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 12. Ray in view of Chen in further view of Zakhor teach the method of claim 11.
Ray does not explicitly disclose but Chen teaches
-wherein the blocks are mesh blocks (Chen, paragraphs [0382] and [0385]; Reference discloses a multi-tiered storage approach may be used to store visual data in different locations and/or for different durations of time, depending on the particular level of sensitivity of the data….wallets or distributed keys, along with MESH or GOSSIP based communication protocol, can be used to provide improved and more secure key management solutions. Data blocks transferred over MESH protocol interpreted as mesh blocks).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 13. Ray in view of Chen in further view of Zakhor teach the method of claim 11.
Ray and Chen does not explicitly disclose but Zakhor teaches
-wherein the plurality of blocks correspond to spaces of a same volume (Zakhor, paragraphs [0022], [0026], and [0042]; Reference at [0022] discloses octree 102 represents complex geometry while 2.5 dimensional (D) model 104 represents simple geometry. Each of these geometries may be combined to extract 3D object geometry 106 and 3D building geometry 108. The volumes may then be meshed to form a modeled environment 110. Paragraph [0042] discloses the octree data structure disclosed above represents full 3D volumetric information about a scanned environment. These values can span across several scanned floors of an environment (or building) and may be utilized to generate a fully-detailed 3D model. The modeled environment containing volumes meshed together interpreted the plurality of blocks corresponding to spaces of the same volumetric representation)).  
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.


In regards to claim 15. Ray in view of Chen in further view of Zakhor teach the method of claim 11.
Ray further discloses
-wherein using blocks from the active memory for rendering virtual content to the user comprises using the blocks for visual occlusion processing, and computing physics-based interactions and/or environmental reasoning (Ray, paragraph [0171]; Reference discloses the images captured by the cameras 1108, 1110, 1112, 1114, 1116, 1118, which may have overlapping fields of view, may be used to detect gestures made by the user as well as to analyze and/or reproduce the external environment on the displays 1104, 1106. In one example, the detected gestures are used by a graphics processing architecture (e.g., internal and/or external) to render and/or control a virtual representation of the user in a 3D game….The overlapping fields of view may also enable the HMD system 1100 to automatically detect obstructions or other hazards near the user (interpreted as the environmental reasoning regarding info for visual occlusion processing). Such an approach may be particularly advantageous in advanced driver assistance system (ADAS) applications. Tiling is previously described which represents the blocks of virtual content (see paragraph [0193])).  

In regards to claim 16. Ray discloses a non-transitory computer-readable medium with instructions stored thereon, that when executed on a processor (Ray, paragraph [0314]; Reference discloses implementation of method on computer readable storage medium), perform the acts comprising: 
-obtaining a plurality of blocks comprising three-dimensional (3D) information about surfaces in a physical world (Ray, paragraphs [0129]; Reference at paragraph [0129] discloses the environment information may be captured by one or more capture devices 616, 618, 620 for multiple n-dimensional environments 622, 624, the environment information may include one more of sounds from one or more sound sources or sensed events from one or more event sources 626, 628. Paragraph [0133] discloses the attributes of the objects and surfaces may include the acoustic properties of the material composing the objects and surfaces. The ray tracing engine 612 may superimpose the ray bundles 634 to the visual information presented during playback (i.e. capturing sounds and determine acoustic properties to detect objects in environment). Paragraph [0143] discloses that 3D information is captured by the capture devices) 

Ray does not explicitly disclose but Chen teaches

storing the plurality of blocks in an active memory (Chen, paragraphs [0115] and [0344]; Reference at paragraph [0115] discloses any number of memory devices may be used to provide for a given amount of system memory (i.e. active memory). As examples, the memory may be random access memory (RAM)). Paragraph [0344] discloses for example, the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data (i.e. plurality of blocks to be stored)); using blocks from the active memory for rendering virtual content to a user of the portable electronic system (Chen, paragraphs [0229], [0337]-[0338]; Reference at paragraph [0229] discloses that as the volume of visual data generated in the real-world continues to grow, it is becoming increasingly common for visual data to be processed automatically by computers rather than manually reviewed by humans. Paragraph [0337] discloses two-dimensional (2D) compressed visual data may be transformed into a three-dimensional (3D) representation (i.e. provide a virtual content rendering of a portion of the physical world) in order to group related transform coefficients into the same channel.);  replacing a subset of the plurality of blocks in active memory with modified blocks computed based on the 3D information captured with a sensor (Chen, paragraphs [0077] and [0276]; Reference at paragraph [0077] discloses IoT devices 114 may include various types of sensors for monitoring, detecting, measuring, and generating sensor data and signals associated with characteristics of their environment. In some embodiments, for example, certain IoT devices 114 may include visual sensors 120 (e.g., cameras) for capturing visual representations and data associated with their surroundings. Reference at paragraph [0276] discloses context-aware compression can be used to compress distinct instances of redundant visual data more efficiently, such as a group of images taken close in time, at the same location, and/or of the same object. Similarly, context-aware compression can be used to compress visual metadata more efficiently (e.g., using a context-aware lossless compression codec). In some embodiments, for example, visual metadata could be compressed by pre-training a convolutional neural network (CNN) to classify visual metadata, replacing long strings of visual metadata with shorter symbols (e.g., pre-defined human codes), performing multi-scale de-duplication on the visual metadata, and finally compressing the resulting visual metadata using a compression algorithm. Compression of data regarding distinct instances of visual data interpreted as the replacing of memory with modified blocks); 
-upon a transition to an inactive operation status, selectively transferring the modified blocks in the active memory to a non-volatile memory (Chen, paragraphs [0143], [0240], [0560]; Reference at paragraph [0143] discloses that a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode). Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks to memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to an inactive operation status and thus data is stored therefore being non-volatile storage)).  
Ray and Chen does not explicitly disclose but Zakhor teaches
-each block comprising a volumetric representation of a portion of the physical world (Zakhor, paragraphs [0022], [0026], and [0042]; Reference at [0022] discloses octree 102 represents complex geometry while 2.5 dimensional (D) model 104 represents simple geometry. Each of these geometries may be combined to extract 3D object geometry 106 and 3D building geometry 108. The volumes may then be meshed to form a modeled environment 110. Paragraph [0042] discloses the octree data structure disclosed above represents full 3D volumetric information about a scanned environment. These values can span across several scanned floors of an environment (or building) and may be utilized to generate a fully-detailed 3D model. The modeled environment containing volumes meshed together interpreted as a 3D representation of a physical world where the scanned elements representing the volumes are captured at a particular point in time. The reference further discloses the error provided by the individual timestamps during synchronization of the scan points further indicating the capturing of the representation at a point in time (see paragraph [0026])); 
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 17. Ray in view of Chen in further view of Zahkor teach the non-transitory computer-readable medium of claim 16.
Ray does not explicitly disclose but Chen teaches
-wherein the blocks are mesh blocks (Chen, paragraphs [0382] and [0385]; Reference discloses a multi-tiered storage approach may be used to store visual data in different locations and/or for different durations of time, depending on the particular level of sensitivity of the data….wallets or distributed keys, along with MESH or GOSSIP based communication protocol, can be used to provide improved and more secure key management solutions. Data blocks transferred over MESH protocol interpreted as mesh blocks).    
Ray and Zakhor are also combinable because they are in the same field of virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray, in view of the context-aware image compression features of Chen, to include the 3D virtual surface reconstruction features of Zakhor in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load. Further incorporating the 3D virtual surface reconstruction features of Zakhor allows for use of methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device and performing 3D meshing using multiple meshes thus reducing storage and transmission inefficiencies by representing all scene elements with the same level of detail applicable to improving the AR and VR environment rendering systems as taught in Ray.

In regards to claim 18. Ray in view of Chen in further view of Zahkor teach the non-transitory computer-readable medium of claim 16.
Ray does not explicitly disclose but Chen teaches
-wherein each of the plurality of blocks in the subset: represents a respective portion of the physical world at a first time; and is replaced by a modified block representing the respective portion of the physical world at a second time (Chen, paragraphs [0143], [0240], [0560]; Reference at paragraph [0143] discloses that a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode). Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to between active and inactive status and determination of when to use data). The reference previously details routing relevant data by location and time in paragraph [0529] thus being data pertaining to first and second time regarding the persisted or replaced data which represents the scene).  

In regards to claim 20. Ray in view of Chen in further view of Zahkor teach the non-transitory computer-readable medium of claim 16.
Ray further discloses
-wherein using blocks from the active memory for rendering virtual content to the user comprises using the blocks for visual occlusion processing, and computing physics-based interactions and/or environmental reasoning (Ray, paragraph [0171]; Reference discloses the images captured by the cameras 1108, 1110, 1112, 1114, 1116, 1118, which may have overlapping fields of view, may be used to detect gestures made by the user as well as to analyze and/or reproduce the external environment on the displays 1104, 1106. In one example, the detected gestures are used by a graphics processing architecture (e.g., internal and/or external) to render and/or control a virtual representation of the user in a 3D game….The overlapping fields of view may also enable the HMD system 1100 to automatically detect obstructions or other hazards near the user (interpreted as the environmental reasoning regarding info for visual occlusion processing). Such an approach may be particularly advantageous in advanced driver assistance system (ADAS) applications. Tiling is previously described which represents the blocks of virtual content (see paragraph [0193])).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619